DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ebisu et al (JP2009112960A), referred to herein as 'Ebisu'.
	Regarding Claim 1, Ebisu discloses a catalyst comprising at least 94% TiO2, and comprises a noble metal including platinum (Claims), and further discloses an embodiment in which platinum pellets, which are considered particles, are loaded onto a TiO2 support in an amount of 1% by weight (Passage on page 14 beginning “Fig. 3, a titanium dioxide pellets…”). This reads on Claim 1, in which a catalyst comprising a support comprising a metal oxide and a metal deposited on the support is disclosed, wherein the metal oxide comprises at least one of TiO2, A12O3, SiO2, CeO2, or ZrO2, the metal comprises at least one of Pt, Pd, Ru Rh, Ni, or Mo, the metal is in the form of a particle, and the metal is present on the support at a concentration between about 0.1 wt% and about 5.0 wt%.
	Regarding Claim 2, the prior art discloses the limitations of Claim 1 as shown above.  Further, Ebisu discloses the TiO2 used for the support to be composed of at least 50% anatase phase titania (Claims), which is a crystalline structure.
Regarding Claim 3, the prior art discloses the limitations of Claim 1 as shown above.  Further, Ebisu discloses the TiO2 used for the support to be called Aerolyst ([Titanium dioxide carrier pellet]), which, as shown by evidentiary document USPN 7,485,748, is composed of both rutile and anatase titania (Example 1). Both rutile and anatase titania are crystalline, and as such this corresponds to a crystallinity for Aerolyst of 100%, which is considered about 99%.
Regarding Claim 4, the prior art discloses the limitations of Claim 1 as shown above.  Further, Ebisu discloses that the deposited noble metal is deposited on the surface of the support (Technical solution).
Regarding Claim 5, the prior art discloses the limitations of Claim 1 as shown above.  Further, Ebisu discloses that the support is porous (Claims), and therefore the support has an internal and external surface.
Regarding Claims 6 & 7, the prior art discloses the limitations of Claim 1 as shown above.  Further, Ebisu discloses that the catalyst has a BET surface area between 35-65 m2/g (Claims).
Regarding Claim 10 & 12, the prior art discloses the limitations of Claim 1 as shown above.  Further, Ebisu discloses the inventive catalyst to be in the shape of a cylinder with a diameter of 4 mm (Passage beginning “Fig. 1, a TiO2 pellet…”). Further, the characteristic length of an object is defined as the ratio of the object’s volume to its surface area – for a cylinder, this corresponds to ½ the radius, which in the instant case corresponds to 1 mm, or 1000 μm. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8-9, 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ebisu et al (JP2009112960A), referred to herein as 'Ebisu'.
Regarding Claim 8, the prior art discloses the limitations of Claim 1 as shown above.  Further, Ebisu discloses the catalyst to have a pore volume between 0.2-0.9 ml/g (Claims). This overlaps with and makes obvious the range of the instant claim.
Regarding Claim 9, the prior art discloses the limitations of Claim 1 as shown above.  Further, Ebisu discloses that at least 80% of pores have 10-70 nm pore size (Claims). This corresponds to a range of 100-700 Å, which overlaps and makes obvious the range of the instant claim.
Regarding Claim 11, the prior art discloses the limitations of Claim 1 as shown above.  Further, Ebisu discloses the inventive catalyst to be in the shape of a cylinder with a diameter between 2-15 mm (Claims). Further, the characteristic length of an object is defined as the ratio of the object’s volume to its surface area – for a cylinder, this corresponds to ½ the radius, which in the instant case corresponds to 0.5-3.75 mm, or 500-3750 μm. This overlaps with and makes obvious the range of the instant claim.
Regarding Claim 13, the prior art discloses the limitations of Claim 1 as shown above.  Further, while Ebisu does not disclose the preferred size or characteristic length of the disclosed metal particles, given that Ebisu discloses preferred measurements for the pore characteristics of the support, one of ordinary skill in the art would find it obvious to determine the size and characteristic length of the metal particles that would best fit the pores of the porous support and provide the most effective loading of the metal particles onto the surface of the support, thereby maximizing catalytic activity of the catalyst.
Regarding Claim 14, the prior art discloses the limitations of Claim 1 as shown above.  Further, Ebisu discloses that the inventive catalyst comprising a TiO-2 support and a platinum metal has a BET surface area of 35-65 m2/g, a pore volume between 0.2-0.9 ml/g, at least 80% of pores having 10-70 nm pore size, and a loading of platinum of 1% on the TiO2 support, which is about 0.5%, as discussed above. These ranges overlap with the ranges for these quantities as claimed in Claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736